      Case 7:08-cv-00207 Document 122 Filed on 02/21/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                      §
                                                §
                           Plaintiff,           §
                                                §
 v.                                             §          CASE NO.      7:08-CV-207
                                                §
 1.71 ACRES OF LAND, MORE OR                    §
 LESS, SITUATE IN STARR COUNTY,                 §
 STATE OF TEXAS; AND CITY OF                    §
 ROMA, ET AL.,                                  §
                                                §
                         Defendants.            §


                           NOTICE OF COMPLETED SURVEYS


TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, United States of America (“United States”), pursuant to representations made to

the Court at the February 11, 2020, Status Conference, hereby submits the surveys for the new

tracts involved in this case and to inform the Court of their completion. See attached surveys

marked as Exhibit 1. These surveys are final subject to the outcome of the title research and may

require future amendments should the title research reveal any discrepancies. The United States,

as informed by the United States Army Corps of Engineers, anticipates the completion of the title

research and appraisals in the next 80 days.



                                                    Respectfully submitted,

                                                    RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas
     Case 7:08-cv-00207 Document 122 Filed on 02/21/20 in TXSD Page 2 of 2




                                               By:     s/Manuel Muniz Lorenzi
                                                      MANUEL MUNIZ LORENZI
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3381592
                                                      Puerto Rico Bar No. 21246
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 992-9435
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Manuel.Muniz.Lorenzi@usdoj.gov

                                                      JOHN A. SMITH, III
                                                      Assistant United States Attorney
                                                      Attorney-in-Charge
                                                      Southern District of Texas No. 8638
                                                      Texas Bar No. 18627450
                                                      One Shoreline Plaza
                                                      800 North Shoreline Blvd., Suite 500
                                                      Corpus Christi, Texas 78401
                                                      Telephone: (361) 888-3111
                                                      Facsimile: (361) 888-3234
                                                      E-mail: john.a.smith@usdoj.gov


                                      Certificate of Service

       I hereby certify that, on February 21, 2020, I mailed a true and correct copy of the foregoing

document via regular mail to all the interested parties for whom the United States has contact

information.

                                              By:     s/Manuel Muniz Lorenzi
                                                      MANUEL MUNIZ LORENZI
                                                      Assistant United States Attorney
